AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

United States District Court
Southern District of Georgia

 

KERRY CHAPPELL,
Plaintiff,
JUDGMENT IN A CIVIL CASE
v_ CASE NUMBER; 4117'€"'240
NANCY A. BERRYHILL, Acting Commissioner, Social
Security Administration,
Defendant.

Jul'y Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with this Court's Order dated March 1, 2019 adopting the U.S. Magistrate

Judge's Repoit and Recommendation as the opinion of this Court, the Court Affnms the Acting
Connnissioner's final Decision, and judgment is entered in favor of the Acting Connnissioner. This

case stands closed.

Approved by:

 

March 7, 2019
Date

 

 

 

 

GAS Rev 1011/03

